WINTER, Chief Judge,
concurring and dissenting:
I concur in the majority’s decision on the procedural aspects of this case. The conditional summary judgment procedure devised by the district court ordinarily does not meet the requirements of Roseboro v. Garrison, 528 F.2d 309 (4 Cir. 1975), a decision to which we have consistently adhered, see e. g., Davis v. Zahradnick, 600 F.2d 458 (4 Cir. 1979), because it fails adequately to advise a pro se litigant of the steps he must take in order to avoid summary judgment. Moreover, because a conditional summary judgment is couched in terms suggesting that judgment has been entered or that claims have been dismissed, albeit conditionally, the ordinary pro se litigant may well conclude that his case is over and that there is nothing more that he can do, other than to appeal, to seek redress for the rights that he claims have been denied him. When this happens it results in unnecessary appellate review of matters which should have been fully litigated in the district court in the first instance.
At the same time, I agree that this pro se litigant was not prejudiced by the conditional summary procedure and the failure to give him the Roseboro notice. With respect to his claims regarding the Floyd unit, *627despite the lack of adequate notice, Hummer managed to respond to the order of conditional summary judgment with affidavits fulfilling the requirements of Rule 56, F.R.Civ.P. He did not respond with respect to his claims regarding the Haynesville unit; but since he demonstrated that he knew what he must do with respect to the Floyd unit, I agree that his failure to respond with respect to the Haynesville unit should be treated as a waiver of his right to respond.
Where I differ with the majority is with respect to the merits of summary judgment for defendants on certain of Hummer’s claims with respect to the Floyd and Haynesville units. My views with respect to them and his other claims follow:
A. Floyd Unit Claims.
In granting summary judgment as to claims 1 through 7 regarding the Floyd unit, the district court relied only upon the version of the facts established in defendants’ affidavits. Even if it ignored the affidavit submitted along with Hummer’s “traverse,” however, the district court should have denied summary judgment on most claims. Hummer’s verified complaint and affidavits submitted along with it establish clear factual disputes on most claims. A properly verified complaint, insofar as it relates facts within the personal knowledge of the plaintiff, suffices as an affidavit under Rule 56(e). Davis v. Zahradnick, supra. It is axiomatic that summary judgment should not be granted if there is a genuine issue as to any material fact. Rule 56(c), F.R.Civ.P.
Hummer’s claim 1 alleges inadequate ventilation in living facilities. The district court granted summary judgment on the ground that the affidavit of G. G. Jefferson, Superintendent at Floyd, stated that adequate ventilation is supplied by windows and will be improved by an exhaust system to be installed in the future. Hummer’s verified complaint and the affidavits of several other inmates, however, state that windows are wired shut for most of the winter and that no other ventilation system exists. The fact that other prisoners may have preferred no air at all to freezing air does not detract from Hummer’s claim. The complaint and affidavits state that smoke, roach spray, and bathroom odors fill the dormitory, resulting in the spread of disease. Clearly a genuine issue of fact exists as to whether the ventilation of living quarters meets minimal constitutional standards. The fact that future steps may alleviate the problem cannot support summary judgment at this time.
The second claim alleges inadequate living space and bathroom facilities. Jefferson’s affidavit, upon which the district court based its award of summary judgment, states that fifty-one inmates occupy buildings which may hold up to sixty without serious crowding. Jefferson states that each dormitory has a bathroom with one sink and toilet to serve about twenty-five inmates and that there is a larger bathroom area in the basement. By contrast, Hummer’s complaint and several affidavits state that thirty inmates are placed in dormitories meant to hold only eighteen. In an affidavit attached to his “traverse,” Hummer even contradicts Jefferson’s statements regarding the physical measurements of the dormitories. Hummer’s affidavit also states that the basement bathroom facilities are not available from 8:00 p. m. to 7:15 a. m., leaving only one toilet for thirty men. Claim 2 thus presents a variety of disputed material facts.
Claim 3 asserts a right to be segregated from prisoners who smoke. Jefferson’s affidavit states, and Hummer essentially admits, that Hummer has been permitted to sleep in a jail cell to escape smoke-filled dormitories. The district court granted summary judgment because of this accommodation of Hummer’s demands and because the court doubted that the allegation stated a violation of constitutional magnitude. I think the proper course would be to treat Claim 3 as simply one aspect of Hummer’s charges of inadequate ventilation. The providing of a non-smoking area may be an appropriate remedy to some of Hummer’s other complaints. Rather than granting summary judgment, the district court *628should have considered Claim 3 in conjunction with Hummer’s overall assertions that the condition of the air at the Floyd facility endangers the health of inmates.
Claim 4 alleges only that Hummer’s health has deteriorated as a result of overcrowding and poor ventilation. The court granted summary judgment on this claim for the same reasons it dismissed the first claim and because the affidavit of a Floyd nurse stated that Hummer had no special sensitivity to smoke. In his “traverse,” which he “incorporates” into an attached affidavit, Hummer details the medical problems he suffered as a result of inadequate ventilation. Because of this factual dispute, and because of disputes regarding the adequacy of ventilation, I think that summary judgment as to Claim 4 was inappropriate.
Claim 6 alleged that Hummer was denied adequate access to the out-of-doors for sunshine and exercise. The district court granted summary judgment, referring to Jefferson’s affidavit which claimed that adequate recreation time was available in suitable weather. In his verified complaint, however, Hummer stated that he was denied the right to go outside for 100 days in the winter of 1978-79. Moreover, in an affidavit attached to his “traverse,” Hummer stated that inmates are sometimes denied access to the outside even during good weather. Issues of fact clearly exist which ought to preclude summary judgment on Claim 6.
Finally, Claim 7 alleges that inmates are exposed to excessive noise from a workshop area adjoining the room where inmates must spend most of their daylight hours. On the basis of Jefferson’s affidavit, the district court concluded that noise was an “unavoidable consequence” of workshop activities and did not “impose upon plaintiff’s constitutional rights.” The fact that noise may be unavoidable, as long as the workshop continues to be used as it presently is, does not preclude a claim that the present condition violates Hummer’s rights. The very essence of Hummer’s claim is that excessive noise is unavoidable and the workshop should be moved or otherwise insulated from living areas. Summary judgment is not appropriate for determining that the noise level is not excessive since, in essence, Jefferson’s affidavit says noise is not excessive while Hummer’s and those of other inmates say it is.
I agree, however, that summary judgment for defendants was correctly entered on Hummer’s fifth claim that Floyd lacked an adequate medical facility. Although Hummer disputes the availability of properly trained medical personnel, he does not claim that he personally was deprived of adequate medical care. Since Hummer may not maintain a class action, the absence of this showing is fatal to his claim.
B. Haynesville Unit Claims.
Even though Hummer filed no additional affidavits in response to the conditional summary judgment entered with respect to his claims at the Haynesville unit, I think that, on the existing record, summary judgment for defendants was inappropriate as to some of those claims.
The district court dismissed Hummer’s first claim, that of inadequate ventilation, because the affidavit of Samuel Farrish, Assistant Superintendent at Haynesville, claimed ventilation was adequate. This statement, however, is flatly contradicted by Hummer’s affidavit submitted along with his original complaint stating that the lack of an exhaust system at Haynesville caused him to inhale smoke, roach spray and bathroom odors. To me, an evidentiary hearing to resolve the conflict is required.
Hummer also claimed that the Haynes-ville dormitories were overcrowded. The Farrish affidavit states essentially that Haynesville dormitories are not overcrowded. But Hummer’s affidavit recites that sixty inmates are lodged in a building designed for twenty-two, that only one and one-half feet separate double bunks, that violence has resulted from overcrowding, and that the overcrowding creates a fire hazard when the inmates are locked into the dormitory. Again, it seems to me that there are genuine disputes as to material facts regarding possible unconstitutional *629overcrowding and summary judgment was inappropriate.
Hummer also alleges the absence of a no-smoking area, and he asserts that he sustained personal injuries as a result of lack of ventilation and overcrowding. These are, of course, not separate claims but aspects of his first two claims and should be treated as part of them.
I agree, however, that Hummer did not sufficiently support his claims of inadequate access to sunlight and excessive noise at the Haynesville unit to defeat defendants’ affidavits to the contrary. In short, no genuine dispute as to a material fact has been demonstrated with respect to those claims.
C. Hummer’s Other Claims.
In a third amended complaint Hummer alleged that defendants restricted his access to the courts by limiting his outgoing weekly mail to attorneys, state and federal officials, agencies, state and federal courts and Virginia correctional personnel. He alleged also that defendants refused to place postage on eighteen pieces of mail directed to the press to give publicity to his claims of cruel and unusual punishment.
Although it does not appear that the district court considered and decided these claims, I would agree that Hummer did not allege meritorious causes of action. A limitation of ten items per week on “legal” mail is not so restrictive that it will support a legally cognizable claim of denial of access to the courts. The failure to provide free postage for communications to the news media is not an unreasonable denial of the mailing privilege.
In summary therefore, I would vacate the summary judgments for defendants in part and require an evidentiary hearing with respect to certain of Hummer’s claims of denial of his constitutional rights at the Floyd and Haynesville units. From a contrary conclusion, I respectfully dissent.